Citation Nr: 1211413	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in September 2009.  A copy of the transcript has been associated with the file.  


FINDINGS OF FACT

A chronic low back disorder was not manifested during service or during the first post-service year (in the case of arthritis), and currently diagnosed low back conditions are not shown to be causally or etiologically related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in March 2006, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date, as was discussed in the Dingess case, in a March 2006 letter.  Accordingly, the Board finds that the duty to notify has been met.

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA and private medical records and statements.  In addition, the Veteran provided testimony at a Travel Board hearing conducted in September 2009.  Records from the Social Security Administration (SSA) have been obtained for the file.  There are no outstanding requests for VA to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

In addition, the Board remanded this case in February 2011 to obtain an adequate VA examination report.  The VA examination report obtained, dated May 2011, addresses all questions posed by the Board and provides a rationale for the conclusions reached.  As addressed more fully below, the Board finds that the VA examiner relied upon a substantially accurate factual foundation as found by the Board.  The Veteran has not argued that this examination report is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Thus, the Board finds that the May 2011 examination report is adequate for rating purposes.

This case was previously before the Board in February 2011 at which time the service connection claim for a low back disorder was remanded for additional development.  The RO completed the evidentiary tasks requested by the Board, and obtained a medical opinion.  As indicated above, the Board finds that the VA medical opinion is adequate for rating purposes.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in September 2009, this AVLJ spent time clarifying the Veteran's service connection theories and the types of evidence capable of substantiating this claim.  The Board inquired as to the application of 38 U.S.C.A. § 1154(b), and sought to identify any relevant sources of information that had not been associated with the claims folder.  The Veteran was also specifically advised that this AVLJ has no competence to speak to the medical issues at hand, and that the Veteran had the right to provide a private opinion in support of his claim.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

In sum, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Factual Background

Service treatment records (STRs) include a December 1965 pre-induction examination report reflecting that clinical evaluation of the spine was normal.  In June 1966, the Veteran was seen with complaints of a backache and that he could not lay flat.  In October 1966, the Veteran sustained a low back injury after falling into a foxhole while serving at Fort Stewart, Georgia.  Low back strain was assessed.  In early November 1966, the Veteran was seen on an emergent basis for back trouble, at which point it was noted that an examination revealed right paravertebral spasm, and that he had been hospitalized in October 1966 for muscle strain.  The entry indicated that the Veteran refused hospitalization in November 1966 and that Robaxin was prescribed.  By mid-November 1966, the Veteran was returned to light duty and continued to complain of pain.  When evaluated in late November 1966, range of motion of the low back was good and neurological evaluation was normal.  Point tenderness in the right sacro-iliac area was noted.  A January 1967 entry indicates that the Veteran reported having low back pain.  Thereafter the STRs contain no further complaints, findings or diagnoses relating to the low back and a separation examination of February 1968 revealed that clinical evaluation of the spine was normal.  

A post-service VA examination of March 1968 reflects that the Veteran had no complaints of back pain.  X-ray films of the low back revealed spina bifida occulta at S1 and were otherwise negative.  Examination of the back revealed no spasms or tenderness, excellent straight leg raising, and normal overall range of spinal mobility.  Congenital anomaly of spina bifida occulta S1, of no clinical significance, was diagnosed.

In an April 1968 rating action, service connection was denied for low back pain and spina bifida.

When examined by VA in December 1968, it was noted that there was no change in the low back and that the Veteran had not had any trouble since last examined.  X-ray films revealed slight scoliosis to the left and spina bifida occulta at S1.

The file contains an October 2003 private magnetic resonance imaging (MRI) scan report.  A many year history of low back pain radiating into both legs, with tingling and numbness was noted and an impression of lumbar spondylosis, no evidence of disc herniation, was made.  

The Veteran filed a service connection claim for a low back disorder in January 2006.  He reported that, during service, he injured his back falling in a foxhole and was hospitalized for 3 to 4 days, and that this is when his back problems began.  He mentioned that he now had constant pain in his low back, as well as 4 to 6 ruptured discs.  The claim was denied in a February 2007 rating action (on appeal).

The file contains a private medical statement of Dr. O.I. dated March 2007.  The doctor indicated that he had treated the Veteran since 1970, at which time he was seen for shoulder pain.  The doctor mentioned that, in 1987, the Veteran complained of back pain, and that, by 1995, the diagnoses included degenerative disc disease of the lumbar spine.

A VA examination report of May 2007 (unrelated to the low back claim) reflects that the Veteran reported that he had retired for medical reasons in 1990, due to a workplace injury of the lumbar spine.  

The Veteran presented testimony at a travel Board hearing held in September 2009.  The Veteran gave a history of a back injury sustained when he fell in a foxhole during a training exercise at Fort Stewart.  He mentioned that he was hospitalized for 3 days and was in pain thereafter.  He specifically referred to experiencing back pain due to the rigors of truck driving duties in a combat environment after the initial injury at Fort Stewart.  He also indicated that he had been treated by the same private doctor for back problems since 1969.

In October 2009, Dr. O.I. issued a second medical statement indicating that the Veteran had been treated for continual back pain since 1969, which the Veteran stated, started when he was serving in the Army.  

The file contains SSA records which were added to the file in 2011.  Among those records is a private medical report of January 1985, indicating that the Veteran was seen at the request of Dr. O.I., and that he had complaints of low back pain radiating into the left lower extremity.  It was noted that a prior EMG study of March 1982 was within normal limits for evidence of lumbar radiculopathy or nerve root compression.  Physical examination revealed guarding of the low back and reduced range of motion, without objective signs of radiculopathy, sensory deficit or muscle atrophy.  Nerve stimulations treatment and a TENS unit trial were recommended.  Also on file is a neurosurgical report dated in July 1986.  At that time, the history indicated that the Veteran had reported injuring his back at work in 1981 and that it had not been right since.  The Veteran did not give a history of a back injury in service.  Left L5 sensory deficit and weakness as well as a possible herniated nucleus pulposus at L4-5 was assessed.  An April 2006 medical report indicates that the Veteran had been disabled since 1990 and had worked at General Motors since 1965 doing maintenance, assembly and demolition work.  Also on file are private clinical records from 1979 to 1996, including 1979 and 1980 records which fail to reveal complaints of or treatment relating to low back problems.

On the Veteran's SSA application form, he reported that he was employed from 1965 to 1986, at which time he became too disabled to work.  He indicated that, during that time, his job duties consisted of pouring concrete, repairing roofs, and building repair.  He mentioned that his job duties required him to lift roof flaps weighing 500 pounds for 30 to 40 feet (with the assistance of others), and that he himself frequently lifted items weighing 50 pounds or more. 

In March 2011, the Veteran was seen by Dr. D.O., with complaints of low back pain.  The Veteran reported that he hurt his back in service and was hospitalized for 3 days.  He also mentioned that he had been followed by Dr. O.I. for years due to low back pain, and had been evaluated by a neurosurgeon 20 years previously.  Assessments of chronic lumbar pain and lumbar degenerative disc disease (DDD) were made.  The doctor opined that based on a history of significant injury, having filed a claim for a back disability in 1969, and reportedly receiving treatment from Dr. O.I. since 1969, it was more likely than not the Veteran's back problems were related to a military-incurred back injury.  The doctor also noted that military records discussed possible spina bifida, but that this condition was not shown either on plain films of MRI; the doctor concluded that this may be a mistake.

Private medical records reflect that X-ray films of the lumbar spine taken in March 2011 revealed disc space narrowing at L5-S1 with congenitally short pedicles, but no spinal bifida occulta.  Dr. A.G. indicated that the Veteran's VA records had been reviewed which revealed an injury to the low back in the 1960's during service.  The doctor indicated that the congenitally short pedicles would not have caused a back injury during service, but could cause spinal stenosis and pain.  The doctor opined that the initial injury had started during service and had progressed with degenerative changes over time.  

A VA examination was conducted in May 2011 and the claims folder was reviewed.  The examiner documented a history of low back strain in service caused when the Veteran fell in a foxhole.  It was also observed that post service, the Veteran worked for 28 years for General Motors and as a factory worker.  X-ray films revealed degenerative changes with narrowing at L-5, as well as demineralization with loss of vertebral body heights, mostly involving T12.  DDD L5-S1 with congenitally short pedicles, but no spina bifida, was diagnosed.  

The VA examiner opined that there was no causal nexus between the Veteran's current symptoms and complaints and his military service.  She noted that the Veteran reported that he had was a dump truck driver in service and thereafter, worked for General Motors for 281/2 years.  It was reported that he also gave a history of receiving worker's compensation from 1986 to 1990.  The examiner explained that the Veteran had been out of service for 43 years and was not medically discharged from the military and opined that given the nature and length of his post-service employment, his symptoms were not due to low back strain in service, but were due to intercurrent causes.  The examiner concluded that the Veteran's current low back disorder was not caused by or the result of military service, or any incident therein, to include low back strain sustained in 1966.  

Analysis

The Veteran contends that he has a low back disability that is related to his period of service.  He specifically alleges that he sustained an injury to the low back during service in 1966 and that he has suffered from low back pain and symptoms since that time.  He alleges experiencing back pain in the combat environment.

Generally, in order to prevail on the issue of service connection, there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 53-54.

In this case, Hickson element (1), evidence of current disability has been established.  During the appeal period, diagnoses consisting of chronic lumbar pain and lumbar DDD at L5-S1 with congenitally short pedicles, have been made.

The remaining question is whether the currently claimed low back disorder was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.

With regard to Hickson element (2), in-service incurrence, review of the STRs reveals that the Veteran sustained a low back injury in October 1966 when he fell in a foxhole during a training exercise.  The Veteran was briefly hospitalized for this condition, and continued to experience pain in November 1966.  The Veteran further reports experiencing low back pain during his approximate 101/2 months of Vietnam service in 1967.  For purposes of this decision, the Board will presume that the Veteran experienced back pain while stationed in Vietnam.  38 U.S.C.A. § 1154(b).

However, the Veteran did undergo a separation examination in February 1968.  At that time, the Veteran denied experiencing "RECURRENT BACK PAIN."  Additionally, physical examination reflected a normal clinical evaluation of the spine.

Overall, the Board observes that the Veteran's separation physical examination report, including his descriptions of having no recurrent back pain, is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current contrary assertions made many decades after the fact that are being proffered in an attempt to secure VA compensation benefits.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Cf. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

At the outset, the Board notes that arthritis was not diagnosed during service or within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was more than a decade after service that there was any indication of arthritis in the area of the low back.  As such, service connection on a presumptive basis is not warranted.

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Turning to this third element, nexus evidence, the record contains several medical opinions addressing this matter, both supporting and failing to support the Veteran's claim.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  

The file contains two private medical opinions, both provided in March 2011, linking the Veteran's low back problems to service.  The doctors providing those opinions made reference to a review of VA records and consideration of a lay history provided by the Veteran in reaching that conclusion.  In contrast, a VA examiner concluded in May 2011 that the Veteran's current low back disorder was not caused by or the result of military service, or any incident therein, to include low back strain sustained in 1966, explaining that the Veteran had been out of service for 43 years and was not medically discharged from the military, and considering the nature and length of his post-service employment.  

The Board observes that evidence on file documents: (1) a low back injury sustained in October 1966; (2) an accepted 10-month history of low back pain while performing vigorous trucking duties in the combat environment in 1967; (3) credible evidence that the Veteran's low back pain was no longer recurrent in February 1968 with a normal physical examination at that time; (4) a post-service industrial accident in 1981; and (5) a 281/2 year post-service work history including strenuous duties, following which the Veteran retired in 1986 (or 1990- as variously reported) due to back problems and was in receipt of workers compensation from 1986 to 1990.

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  See also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes a competent medical opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).

The 2011 opinion of the VA examiner was based on full review of the Veteran's history from 1966 to 2011, to include the Veteran's history of injury in service, his report of back pain after that injury, the Veteran's documented denial of recurrent back pain upon separation from service, the competent medical examination findings that the back was clinically normal upon separation, the Veteran's denial of back problems since service during VA examinations in March 1968 and December 1968, and the absence of documented lay or medical evidence of recurrent low back disability despite strenuous work duties until an intercurrent industrial-related low back injury many years after service.  As will be addressed further below, the Board finds that the Veteran's current testimony of persistent and/or recurrent back pain since service is not deemed credible.

Hence, the negative opinion provided by the VA examiner is found to be of high probative value in this case, as it was made based upon consideration of a full and accurate historical record as found by the Board and is supported by persuasive and logical rationale.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  

Here, the aforementioned March 2011 private medical opinions are of little probative value as the history upon which those opinions is based on is both incomplete and inaccurate.  These opinions were based on a limited review of the file, which did not include mention or consideration of the Veteran's post-service industrial injury or duties as documented in the SSA records, and were also based on an incomplete and inaccurate history provided by the Veteran, in which he neglected to inform the doctors of one or more post-service back injuries, or of his receipt of workers compensation benefits stemming from a back injury.  In contrast, the VA opinion provided in May 2011 was made based upon a full and complete review of the Veteran's claims folders, and thus was a fully informed one.

Important for this decision, the Board observes that the Veteran asserts that his low back has been symptomatic since service and his private doctor, Dr. I.O. has attested (October 2009 statement) that he had treated the Veteran for continual back pain since 1969.  The history provided by the Veteran and his doctor is both remote (initially provided more than 35 after the Veteran's discharge from service) and contradicted elsewhere in the record.  Dr. I.O. had provided a prior statement (2007) indicating that he had treated the Veteran since 1970 for shoulder pain, also mentioning that in 1987, the Veteran complained of back pain; there was no indication at that time of treatment for low back problems from 1969 forward.  Moreover, no clinical records corroborating the assertions of Dr. I.O. are on file; private clinical records dated in 1979 and 1980 (which may be of Dr. I.O. - it is not clear) fail to reveal complaints of or treatment relating to low back problems.  

In totality, the recollections of Dr. I.O. of the actual treatment history for one of many patients more than 35 years ago are not deemed reliable based upon the passage of time and the inconsistency of these current recollections when viewed against the entire evidentiary record, to include the Veteran's own denial of recurrent back pain in February 1968, March 1968 and December 1968.

With respect to the Veteran's statements, the SSA records indicate that the Veteran reported that his back problems began in 1981 following an injury, and that his back had not been right since that time.  This history is consistent with the Veteran's own statement upon separation in February 1968, wherein he specifically denied experiencing recurrent back pain.  It is also consistent with the Veteran's denials of back problems since service on VA examinations in March and December 1968.  The clinical evidence similarly fails to support the current allegations of continuity and chronicity of low back problems in and since service in light of the complete absence of any complaints, findings or diagnosis relating to the low back from February 1968 until many years after service.  

The Board is fully cognizant that the absence of evidence does not prove or disprove a claim, but such facts nonetheless have some evidentiary value to consider among all the evidence of record.  See Black's Law Dictionary 555, 556 (6th Ed. 1990) (defining evidence as all the means by which any alleged matter of fact, the truth of which, is submitted to investigation, is established or disproved).

Overall, there is reason in this case to question the credibility of the lay information provided by the Veteran and Dr. I.O. regarding the onset, chronicity, and continuity of the claimed low back condition and to assign such statements lower probative value than the STRs and clinical evidence.  In this respect, the Veteran has provided direct contradictory statements for which one of those statements cannot be true.  The Board finds that the Veteran's statement upon separation from service, as well as his statements to two separate VA examiners 1968, are more reliable and accurate than his recollections made many decades after the fact which are not consistent with the entire documentary record.  The provisions of 38 U.S.C.A. § 1154(b), based upon which the Board will presume the existence of back pain during the 10 months of Vietnam service, has no application to the circumstances in 1968 and thereafter.

The Board also acknowledges the Veteran's contentions to the effect that his claimed low back disability was caused by an injury sustained in service.  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from a low back disorder as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed low back disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

To the extent the Veteran has any competence to speak to the medical nexus issue, the Board specifically finds that the opinion of the VA examiner in 2011 greatly outweighs the opinion offered by the Veteran, as the VA examiner possesses greater training and expertise to speak to the complicated medical issue at hand.

For the sake of completeness, the Board clarifies that clinical evidence does not substantiate current findings of spina bifida and competent medical opinions (VA and private - 2011 ) have been provided to the effect that spina bifida, which was thought to be shown upon VA examination of 1968, was probably in error.  In any event, there has been no clinical evidence or competent medical opinion provided for the record linking any congenital condition, to include congenitally short pedicles, to the Veteran's currently manifested low back disorder or indicative of aggravation of any such condition by service.  

Essentially, as the weight of the evidence is against a finding that any of the Veteran's currently claimed low back disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


